                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

JOSHUA BERRY,                              )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )      CIVIL ACTION NO. 1:19-CV-260-WHA
                                           )
OFFICER GRIER,                             )
                                           )
       Defendant.                          )

                                          ORDER


       This case is before the court on the Recommendation of the Magistrate Judge entered on

May 3, 2019. Doc. 6. There being no timely objection filed to the Recommendation, and upon

independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice prior to service of process

under 28 U.S.C. § 1915(e)(2)(B)(ii).

       An appropriate judgment will be entered.

       Done, this 24th day of May 2019.



                                            /s/ W. Harold Albritton
                                           W. HAROLD ALBRITTON
                                           SENIOR UNITED STATES DISTRICT JUDGE
